.,,
      AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Page 1 ofl
                                                                                                                                                               3

                                                        UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                                JUDGMENT IN A CRIMINAL CASE
                                                         V,                               (For Offenses Committed On or After November 1, 1987)


                               Jorge Luis Moran-Carrillo                                  Case Number: 3:19-mj-24089

                                                                                         Michael David
                                                                                         Defendant's Attorney


      REGISTRATION NO. 89614298
                                                                                                                              OCT O7 2019
      THE DEFENDANT:
                                                                                           CLERK, U.S. DISTRICT COURT
       iZI pleaded guilty to count(s) 1 of Complaint                                     SOUTHERN DISTRICT OF CALIFORNIA
                                       ------"---------------+'a"'v""'"'"-'-"'""-"""'"-=,c,_c><!._="'D""EP"'u""Tv
       •   was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                                  Natnre of Offense                                                   Count Number(s)
      8:1325                                           ILLEGAL ENTRY (Misdemeanor)                                         1

       •    The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
         .,, The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term                       09
                                               )6\     TIME SERVED                    • ________ days
       lZI Assessment: $10 WAIVED lZI Fine: WAIVED
       lZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
       the defendant's possession at the time of arrest upon their deportation or removal.
       D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                       Monday, October 7, 2019
                                                                                       Date of Imposition of Sentence


      Received
                              '
                      \..,..../\ ...   -


                   -D-U-SM----->,.~-.,.<.-
                                              '
                                           \.. ,().,',,,··r·~
                                                           ...,.,
                                                                )
                                                                                       nlili.LocK
                                                                                       UNITED STATES MAGISTRATE JUDGE


      Clerk's Office Copy                                                                                                            3: 19-mj-24089
